Ltjdeling, C. J.
This is an appeal from a judgment of the Eleventh District Court, affirming a judgment of a parish court.
We have not the power to revise the judgments of district courts, rendered on appeals from the parish courts. To do so, would he virtually to entertain an appeal from a judgment of the parish court; and the only cases in which this court can entertain appeals from the *466parish courts are probate eases, when the amount exceeds five hundred dollars, exclusive of interest; and in such cases the appeal is directly from the parish to the Supreme Court. Articles 87 and 88 of the constitution.
If the parish courts entertain jurisdiction in cases in which the constitution denies them jurisdiction, their acts are nullities, and they may be corrected on appeal to the district courts, or by action oi nullity.
It is therefore ordered that the appeal be dismissed, at the appellant’s cost.
Howe, J. I concur in the decree in this case.